Citation Nr: 1633184	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida.


WITNESSES AT HEARING ON APPEAL

The Appellant and his brother


INTRODUCTION

The Veteran had active service from March 1955 to January 1976, including in the Republic of Vietnam from April 1967 to April 1968.  He died in 1999.  The Board is grateful to the Veteran for his honorable active service.  The Appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Appellant's claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  The Appellant disagreed with this decision in September 2009.  He perfected a timely appeal in July 2010.  A videoconference Board hearing was held at the RO in June 2012 before the undersigned and a copy of the hearing transcript has been added to the record. 

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Appellant for an examination to determine the nature and etiology of his claimed spina bifida.  The AOJ obtained a medical opinion concerning the nature and etiology of the Appellant's alleged spina bifida in July 2015 rather than scheduling an examination, the Board finds that this action substantially satisfied its remand directives because the examiner reviewed the record and provided an opinion with a well-reasoned rationale.  The July 2015 opinion was associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Board observes that correspondence included in the Appellant's claims file indicates that he has threatened VA personnel and facilities throughout the appeal period.  Recent correspondence dated in June 2016 and uploaded to VBMS indicates that the Appellant continues to use threatening and abusive language when contacting VA.  The Board recognizes the Appellant's very strong feelings concerning what he believes is his mistreatment by VA during the appellate process.  The Board also acknowledges the Appellant's sincerely held belief that his father (the Veteran) wrongfully excluded him from receiving VA benefits to which he feels entitled as the Veteran's biological child.  However, the only issue currently before the Board is whether the Appellant is entitled to benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida, as is listed above.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran served in the Republic of Vietnam from April 1967 to April 1968.

2.  The record evidence shows that the Appellant is the Veteran's biological son and was conceived following the Veteran's service in Vietnam. 

3.  The record evidence clearly shows that the Appellant has not experienced any defect of the spinal column consistent with spina bifida and his reported symptoms of limited cognition, speech difficulty, vision and memory problems, incontinence, and inappropriate behavior are not characteristic findings or symptoms of spina bifida.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by an April 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter informed the Appellant to submit medical evidence showing that he experienced spina bifida which would entitle him to receipt of compensation under 38 U.S.C.A. § 1805 based on his father (the Veteran) having served in the Republic of Vietnam.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  Although it appears that the Appellant is in receipt of Social Security disability benefits, based on a June 2015 response from the Social Security Administration (SSA), the Board finds that a remand to attempt to obtain these records is not required as this claim is being denied as a matter of law.  In other words, receipt of the Appellant's SSA records would not change the fact that he does not experience spina bifida as is required to receive additional compensation under 38 U.S.C.A. § 1805.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Appellant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

As noted above, a medical opinion was obtained in July 2015.  The examiner reviewed the evidence of record and provided an adequate opinion provided by a well-articulated rationale.  

Laws and Regulations

For children of Vietnam Veterans, Congress has authorized VA to pay a monthly allowance, based upon the level of disability, to or for a child who had been determined to be suffering from spina bifida.  38 U.S.C.A. § 1805(a) (West 2014); 38 C.F.R. § 3.814(a) (2015).  The term "spina bifida" is defined by 38 U.S.C.A. § 1802 as "all forms and manifestations of spina bifida except spina bifida occulta."  The implementing regulation similarly defines "spina bifida" as "any form and manifestation of spina bifida except spina bifida occulta."  See 38 C.F.R. § 3.814(c)(4). 

In VAOGCPREC 05-99 (May 3, 1999), VA's General Counsel held that, for purposes of chapter 18, title 38, United States Code, the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.  In Jones v. Principi, 16 Vet. App. 219, 225-26 (2002), the Court determined that the plain language of 38 U.S.C.A. § 1802 does not limit the definition to "spina bifida" per se but includes other "forms and manifestations of spina bifida except for spina bifida occulta."

Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida must be denied as a matter of law.  The Board acknowledges initially that, because the record evidence clearly demonstrates that the Veteran had active service in the Republic of Vietnam, he is considered a "Vietnam Veteran."  The National Personnel Records Center in St. Louis, Missouri (NPRC), confirmed in July 2009 that the Veteran served in-country in the Republic of Vietnam from April 1967 to April 1968.  The Board also acknowledges initially that the Appellant is the Veteran's biological child and was conceived after the Veteran returned from his tour of duty in Vietnam.  The Appellant's birth certificate indicates that he was born in January 1972, in Heidelberg, Germany.  The Board further acknowledges that, because the deceased Veteran is considered a "Vietnam Veteran," and because the Appellant is the Veteran's biological child, he would be entitled to a monthly allowance, based upon the level of disability, if he were determined to be suffering from spina bifida.  See generally 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a) (emphasis added).  In this case, however, the record evidence clearly shows that the Appellant has not experienced any defect of the spinal column consistent with spina bifida and his reported symptoms of limited cognition, speech difficulty, vision and memory problems, incontinence, and inappropriate behavior are not characteristic findings or symptoms of spina bifida.

A review of private medical records dated from December 1994 through July 1995 shows that, after the Appellant complained (at the age of 22 years) of significant back pain, he had a myelogram and discogram.  The Appellant's December 1994 myelogram showed minimal to mild disk bulge with associated modest effacement of the anterior surface of the thecal sac at L2-L5 "of doubtful significance," slightly more prominent posterior disk bulge or mild protrusion at L5-s1 "slightly to the right of midline" which was "of questionable significance."  The Appellant's discogram was negative at L4-5 and L5-S1.

In a July 2015 opinion, a VHA clinician opined that it was not as likely as not that the Appellant experienced spina bifida.  The rationale for this opinion was based on a review of the Appellant's medical records.  The rationale was:

At no time do any of the records mention any defect in the spinal column consistent with spina bifida.  For reference, Spina bifida is a condition in which there is congenital failure of the posterior portion of the spinal column to close and extrusion of [central nervous system] material through the defect.  [The Appellant's] symptoms are of pain in the back described as electrical sensations and low back pain.  The symptoms are consistent with his findings on the myelogram of some degenerative changes and disc degeneration.  They are not diagnostic of spina[] bifida and none of the [magnetic resonance imaging] scan findings are consistent with spina bifida.  They're completely unrelated conditions.

The [Appellant] does appear to have limited cognition which presumably is congenital but this is also not a finding due to spina bifida.  There are many causes of cognitive dysfunction and no reason to suspect that spina bifida would be the cause.  In the majority of cases of spina bifida, neurologic abnormalities are rostral to the spina bifida defect and cognition is not impacted.  Although there are rare exceptions that occur in extremely severe cases when a tethered cord results in herniation of the brain; and there is no indication that this is occurred at any time in this individual and no findings on the MRI to suggest a congenital tethered cord.

With respect to [the Appellant's] claimed speech difficulty, vision problems, memory problems, incontinence, and inappropriate behavior these are also not characteristic findings or symptoms in the case of spine bifida wherein in the majority of cases the problems are confined to the spinal column.

In short, the [Appellant's] clinical symptoms and findings do not support a diagnosis of spina bifida.

The Appellant contends that he is entitled to additional compensation under 38 U.S.C.A. § 1805 because he experiences spina bifida or a constellation of symptoms, including limited cognition, speech difficulty, vision and memory problems, incontinence, and inappropriate behavior, which he attributes to spina bifida.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  In this case, determining whether the Appellant has spina bifida or forms and manifestations of spina bifida except for spina bifida occulta, requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Appellant in this case is not competent to self-diagnose spina bifida or forms and manifestations of spina bifida except for spina bifida occulta.  Further, his lay assertions have been investigated by a competent medical professional and found to be not supportable.  The lay evidence is not probative.  

His lay assertions regarding his alleged spina bifida are not supported by any evidence of record.  Instead, as the VHA clinician concluded in July 2015, the Appellant's "clinical symptoms and findings do not support a diagnosis of spina bifida."  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant also has not identified or submitted any evidence, to include a medical nexus, demonstrating that he experiences spina bifida which is a predicate requirement to qualifying for additional compensation under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran.  

While the Board is sympathetic to the Appellant, it is bound by the relevant statutes and regulations and is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In summary, because not all of the requirements of 38 U.S.C.A. § 1805 have been met, the Appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child of a Vietnam Veteran born with spina bifida is denied.



____________________________________________
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


